Citation Nr: 1222160	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  04-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to November 1985, and from December 1990 to March 1991, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from 1991 to 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in September 2007 and May 2011, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.  

Unfortunately, still further development is required before the Board can adjudicate the Veteran's pending claim of entitlement to service connection for a back disability.  So, regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


REMAND

The RO has not complied with the Board's May 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  As noted in the previous Board remand, the Veteran, in his December 2004 VA Form 9, indicated that he wanted a hearing regarding his back claim before a Member of the Board (now called a Veterans Law Judge [VLJ]) at his local regional office.  A review of the claims file does not show that a hearing was scheduled at that time.  

Pursuant to the directives of the May 2011 remand, page 11, the RO was asked to send a letter to the Veteran to determine whether he still desired a hearing, in an effort to satisfy procedural due process; however, no letter was sent and it remains unclear whether the Veteran still desires a hearing before a VLJ of the Board.  As previously noted in the Board's May 2011 hearing, under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700.  And, a Board decision may be vacated where there is a prejudicial failure to afford an appellant a personal hearing.  38 C.F.R. § 20.904(a)(3).   As such, the appellant should be afforded another opportunity to provide testimony as to the issue on appeal via videoconference or in person at a Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2011).  

The Board apologizes to the Veteran for the delay in the adjudication of his case. 

Accordingly, the case is REMANDED for the following action:

The appellant should be contacted to determine if he still desires a hearing before a Veterans Law Judge of the Board at his local regional office, including via videoconference.  If such hearing is desired, he should be scheduled for a hearing in accordance with the docket number of this case and when the request was received (October 2004).  Notice of the scheduled hearing should be provided to the appellant at his most recent address of record and a copy of such notice shall be associated with the appellant's claims file.  

Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


